Exhibit 99.1 Marin Software Announces Fourth Quarter and Full Year 2015 Financial Results · Reported fourth quarter Adjusted EBITDA of $3.5 million, an increase of $6.6 million, compared to ($3.1) million in the fourth quarter of 2014 · Generated $4.0 million of cash in the quarter, compared to a decline of ($7.5) million in the fourth quarter of 2014 · Reported first ever quarter of non-GAAP profitability, resulting in non-GAAP earnings per share of $0.04 · Managed $7.8 billion in annualized marketing spend on Marin’s platform
